Order unanimously affirmed with costs. Memorandum: There is no merit to Marine Midland Bank’s contentions that the statutory period for redemption in this in rem tax foreclosure proceeding (RPTL 1124) was so short that it deprived the Bank of due process (see, City of New Rochelle v Echo Bay Waterfront Corp., 268 App Div 182, 190, affd 294 NY 678, cert denied 326 US 720) and that the City was unjustly enriched by its retention of the surplus proceeds resulting from a sale of the property (see, Sheehan v County of Suffolk, 67 NY2d 52, 59, cert denied sub nom. Mackenchnie v County of Sullivan, 478 US 1006; Key *994Bank v County of Broome, 116 AD2d 90, 92). (Appeal from Order of Niagara County Court, Hannigan, J. — Vacate Foreclosure.) Present — Callahan, J. P., Green, Balio, Davis and Doerr, JJ.